DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, in light of the claims and IDS filed, the prior art references of record do not expressly teach the combination of all claim 1 element limitations, or the combination of all claim 11 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of wherein in a corresponding period of the M periods, one of the plurality of control circuits determines a first time length which the corresponding emission control signal has a first voltage level, and a corresponding pixel circuit of the M pixel circuits emits light, in the corresponding period, for an light emission time length corresponding to the first time length.  In addition, in regard to claim 11 the prior art of record at least does not expressly teach the concept of wherein in a corresponding period of the M periods, the driving chip determines a first time length which one of the plurality of emission control signals has a first voltage level, and one of the M pixel circuits emits light, in the corresponding period, for a light emission time length corresponding to the first time length.  Therefore, independent claims 1 and 11 contain allowable subject matter and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.  


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Kim et al., U.S. Patent Application Publication 2009/0002280 A1 (hereinafter Kim I) teaches a scan driver, data driver and controller integrated into a single chip and connected to an array of pixels.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621